DETAILED ACTION
This office action is a response to the remarks filed on January 14, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 1-20 of U.S. Patent No. 9,872,255 and U.S. Patent No 10,568,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of only Example (sample) of Claims which are anticipated by of U.S. Patent No. 9,872,255 and U.S. Patent No 10,568,036.

Present Claims
US 9,875,255
US 10,568,036
1. A device comprising: one or more processors of a machine; a computer-readable storage medium storing instructions that, when executed by the one or more processors of the machine, cause the machine to perform operations comprising: creating a content request for a content item based on a user selection of the content item, the content request indicating a current remaining battery power of the device; transmitting the content request to a server that hosts the content item; receiving, 











Regarding Claims 1-20, claims 1-19 and 1-20 of U.S. Patent No. 9,872,255 and U.S. Patent No 10,568,036 disclose all the limitations of Claims 1-20 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Euler et al. U.S. Patent 7,407,108, hereinafter Euler, in view of Grunewald et al. U.S. Patent Application Publication 2016/0249296, hereinafter Grunewald, and Das U.S. Patent Application Publication 2014/0173036, hereinafter Das.

Regarding Claim 1, Euler discloses a device comprising: one or more processors of a machine; a computer-readable storage medium storing instructions that, when executed by the one or more processors of the machine (Abstract; Figure 6A and 10; Column 3 [Line 5-64] and Column 15 [Line 32] – Column 16 [Line57]), cause the machine to perform operations comprising: 
creating a content request for a content item based on a user selection of the content item, the content request indicating a current remaining battery power of the device (Column 10 [Line 9-21] Mobile station (client station) creating content request; Current battery level, device information and content request received from client station in 102 of Figure 6A; Column 11 [Line 16-26] The intermediation platform receives from the client station information as to a) the current battery level of the device, b) device information, such as the make and model of the device or the battery, or information from which this information could be obtained, such as device ID number, etc., and 3) a web content request. The battery level and device information 
transmitting the content request to a server that hosts the content item (106 of Figure 6A; Column 11 [Line 37-41] At step 106, the intermediation platform forwards the GET request from the client station to the content server and inserts its own IP address in the source IP address field. Accordingly, the content server returns the content to the intermediation platform).
Euler discloses creating of a content request, transmitting the content request to a server and receiving a response from the server but fails to explicitly disclose receiving, from the server, a response including a first content section of the content item and excluding a second content section of the content item based on the current remaining battery power of the device; and displaying the response on a display of the device 
However, Grunewald more specifically teaches receiving, from the server, a response including a first content section of the content item and excluding a second content section of the content item based on the current remaining battery power of the device; and displaying the response on a display of the device (Abstract; Figure 1-3; Paragraph [0043] The online system receives an advertisement request including ad content and specifies a type of interaction with the ad content; in some embodiments, the ad request also includes a threshold battery level associated with one or more of the objectives by an advertiser from which the ad request was received. Paragraph [0021] Content Stores including multiple content items which may be provided to the user for displaying; Paragraph [0039-0054] Based on the targeting criteria included in the ad request and characteristics associated with online system users, the online system 140 identifies 310 a user of the online system 140 eligible to be presented with the ad 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler with the teachings of Grunewald. Grunewald provides a solution which enables associating different targeting criteria with different ad requests to allow an advertiser to tailor presentation of ad content to users with specific characteristics, thus allowing ad requests including different ad content to be presented to users with different characteristics. The method allows the online system to determine whether the user is eligible to be presented with the content item based on characteristics of the user and characteristics of the content item and determine whether the battery level of the client device associated with the user satisfies the threshold battery level associated with the content item so as to enhance effectiveness of presentation of the content item to the users relative to completion of the entity's objective (Grunewald Abstract; Paragraph [0001-0009])
Euler in view of Grunewald readily discloses the limitations of claim 1 where content may be excluded where a subset of content is provided in response to a content request but fails to explicitly disclose excluding a second content section of the content item based on the current remaining battery power of the device.
However, Das more specifically teaches excluding a second content section of the content item based on the current remaining battery power of the device (Paragraph [0091] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Grunewald with the teachings of Das. Das provides a solution which enables preventing interruptions due to battery drain during the streaming media session between electronic communication devices, thus providing an enhanced user experience for multi-media and call connection activities and enabling a user to access and interact with an application, while moving from a communication device to another communication device, and hence enabling the user to access the media content in a seamless manner (Das Abstract; Paragraph [0021]).

Regarding Claim 2, Euler in view of Grunewald and Das disclose the device of Claim 1. Euler in view of Grunewald and Das further disclose wherein the second content section of the content item is excluded from the response based on the current remaining battery power of the device being below a predetermined threshold (Grunewald Paragraph [0051]; Das Paragraph [0030 and 0095]).

Regarding Claims 3, Euler in view of Grunewald and Das disclose the device of Claim 2. Euler in view of Grunewald and Das further disclose wherein the predetermined threshold is based on user preferences stored at the device (Euler Column 3 [Line 56] – Column 4 [Line 9], Column 12, and Column 18 [Line 1-13] User profiles including set thresholds by the user).

Regarding Claim 4, Euler in view of Grunewald and Das disclose the device of Claim 1. Euler in view of Grunewald and Das further disclose wherein the operations further comprise: identifying the server that hosts the content item; and determining the server is able to customize content based on the current remaining battery power of the device, wherein the current remaining battery power of the device is indicated in the content request based on determining the server is able to customize content (Euler Abstract Column 7 [Line 65] –Column 8 [Line 23] Multiple content servers in which the servers are queried to determine if it has the content available; The web content server determines or estimates a power consumption level associated with the particular content requested by the client station).

Regarding Claims 5, Euler in view of Grunewald and Das disclose the device of Claim 4. Euler in view of Grunewald and Das further disclose wherein the identifying of the server comprises identifying an internet protocol (IP) address associated with a uniform resource locator (URL) corresponding to the content item (Euler Column 1 [Line 59] – Column 2 [Line 17] The user may select or enter into the browser a universal resource identifier (URI), typically a universal resource locator (URL), which points to a host web server, usually by a domain name and identifies the request content; Each packet typically bears a TCP/IP header, which indicates source and destination IP addresses as well as source and destination TCP ports associated with the respective applications).

Regarding Claim 6, Euler in view of Grunewald and Das disclose the device of Claim 4. Euler in view of Grunewald and Das further disclose wherein the determining the server is able to customize content based on the current remaining battery power of the device comprises 

Regarding Claim 7, Euler in view of Grunewald and Das disclose the device of Claim 4. Euler in view of Grunewald and Das further disclose wherein the determining the server is able to customize content based on the current remaining battery power of the device comprises transmitting a query to the server (Euler Figure 6A step 104 and 106 checking of user profile for power notification preferences of the device and forwards a GET request from the client station to the content server).


Regarding Claim 11-17, see the rejection of Claims 1-7. Claims 1 and 2 are device claims corresponding to the method of Claims 11 and 12 with the same features. Therefore the same rejection applies as the rejection of Claims 1 and 2.

Regarding Claim 20, see the rejection of Claim 1. Claim 1 is a device claim corresponding to the non-transitory computer-readable storage medium of Claim 20 with the same features. Therefore the same rejection applies as the rejection of Claim 1.


Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Euler in view of Grunewald and Das as applied to claim 1 above, and further in view of Roche U.S. Patent 9,830,436, hereinafter Roche.

Regarding Claim 8 and 18, Euler in view of Grunewald and Das disclose the device and method of Claim 1 and 10. Euler in view of Grunewald and Das fail to explicitly disclose wherein the first content section is included in the response based on the first content section being identified as a core content section. 
However, Roche teaches wherein the first content section is included in the response based on the first content section being identified as a core content section (Column 1 and 9-10 First content in a content request procedure including preliminary content and main content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Grunewald and Das with the teachings of Roche. Roche provides techniques for which a user can be identified as an authenticated user of a system requiring proper authentication without the need for integration into the system. Authenticated users of a system can be quickly and efficiently identified without the need for access to the system. Authenticated users of a system can be readily identified using a technique that requires a relatively low amount of development time. Authenticated users can be restricted from accessing content that is intended for the general public, but not for authenticated users. A user can be identified as an authenticated user of a particular system without requiring access to information for the user (Roche Abstract; Column 1 and 2).

Regarding Claim 9, Euler in view of Grunewald, Das and Roche disclose the device of Claim 8. Euler in view of Grunewald, Das and Roche further disclose wherein the first content section is designated as a core content section by a creator of the content item. (Roche Column 5 [Line 38-60] Main content of the public resource which is created by a content developer).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Euler in view of Grunewald, Das and Roche as applied to claim 8 above, and further in view of Payne et al. U.S. Patent Application Publication 2010/0049719, hereinafter Payne.

Regarding Claim 10 and 19, Euler in view of Grunewald, Das and Roche disclose the device and method of Claim 8 and 18. Euler in view of Grunewald, Das and Roche fail to explicitly disclose wherein the first content section is identified as a core content section based on content identification rules.
However, Payne teaches wherein the first content section is identified as a core content section based on content identification rules (Abstract; Paragraph [0023-0024] content association engine 116 then establishes rules for the user for the selected content sources. In embodiments, a default rule may be established that the first selected content source is considered to be the main content source and the later selected content source(s) are considered to be the associated content source(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Euler in view of Grunewald, Das and Roche with the teachings of Payne. Payne provides techniques which provide the ability for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414